Citation Nr: 0307634	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  95-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin condition, 
including chloracne, claimed as residuals of exposure to 
Agent Orange.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability alleged as due to VA hospitalization 
and treatment in November 1980, and subsequent VA treatment 
resulting in left below the knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to December 
1967, including service in Vietnam.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from June 1995 rating decisions of the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in February 1996.  The Board remanded the case in 
June 1997 for additional development of the record.

The Louisville, Kentucky Regional Office currently has 
jurisdiction over this case.

In October 1999, the Board denied entitlement to the issues 
noted on the title page.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals 
(Court).  In January 2001, the Court granted the Appellee's 
Motion For Remand And To Stay Further Proceedings, vacated 
the Board's October 1999 decision and remanded the case to 
the Board for readjudication of the case on the merits.

In July 2001 the Board denied entitlement to the issues noted 
on the title page.  The veteran appealed to the Court.  In 
November 2002, the Court granted a joint motion for remand, 
vacated the Board's July 2001 decision and remanded the case 
to the Board for readjudication consistent with the motion.

The Board notes that by rating action in September 2002, the 
RO granted service connection for residuals of lung cancer 
and denied entitlement to compensation under 38 C.F.R. § 1151 
for lung cancer.  In October 2002, the veteran submitted a 
notice of disagreement with the effective date assigned for 
the service-connected residuals of lung cancer and with the 
denial of the § 1151 claim.  A statement of the case was 
issued in December 2002.  In January 2003, the veteran 
submitted an Appeal Status Election Form, indicating that he 
wanted to use the post decision review process to resolve 
those claims.  As no substantive appeal has been submitted 
with regard to those claims, they are not currently in 
appellate status and are referred to the RO for the 
appropriate action.  

In January 2003, the veteran submitted a claim for an 
increased rating for the service-connected residuals of lung 
cancer.  That claim has not been adjudicated and is referred 
to the RO for appropriate action.

Additional evidence, consisting of VA treatment records dated 
from April 1989 to June 2001 has been added to the claims 
folder since the last supplemental statement of the case was 
issued in May 1999.  The Board has reviewed the additional 
evidence and finds that some of the records are duplicates of 
records previously considered and the balance of the records 
do not pertain to the claims in appellate status.  Thus, the 
evidence is not are not pertinent to this appeal, and a 
remand to the RO for the issuance of a supplemental statement 
of the case is not warranted.  38 C.F.R. § 19.31 (2002).  


FINDINGS OF FACT

1.  The skin condition did not have its onset during active 
service and is unrelated to the veteran's active service or 
to Agent Orange exposure; there is no evidence of chloracne 
on file.

2.  There is no competent medical evidence that any 
additional disability of the left leg, including the need for 
amputation below the knee, was the result of VA treatment for 
an open left tibial fracture in November 1980 and subsequent 
treatment prior to the amputation in March 1989.


CONCLUSIONS OF LAW

1.  A skin condition, including chloracne, due to Agent 
Orange exposure was not incurred in or aggravated by active 
duty and is not related to exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran is not entitled to compensation under 38 
U.S.C.A. § 1151 for additional disability arising from VA 
hospitalization and treatment in November 1980, and 
subsequent VA treatment resulting in left below the knee 
amputation in March 1989.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (2002); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in September 1993 and 
there is no issue as to provision of a form or instructions 
for applying for the benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran's service medical records have been obtained.  In 
June 1997, the Board remanded the case, noting that his 
service separation examination report was not included with 
his service medical records.  In December 1997, the National 
Personnel Records Center (NPRC) indicated that extensive 
searches for additional records were negative.  The RO has 
also obtained numerous VA outpatient and hospital treatment 
records pertaining to the veteran dated from July 1971 to 
June 2001 and private hospital records dated from July to 
September 1976.  In August 1997, the RO requested the veteran 
to identify the specific names, addresses, and approximate 
dates for all VA and non-VA health care providers who had 
treated him since service for his skin disability or 
residuals of left below the knee amputation.  He was provided 
with authorization and consent forms (VA Form 21-4142) for 
the release to the VA of private medical records and 
requested to complete a form for any private doctors 
identified.  The veteran did not respond to that letter.  By 
letter dated in September 2001, the veteran was notified of 
the VA's duty to assist.  He was advised that the RO would 
request medical records and employment records as well as 
records from other Federal agencies.  He was told that he 
must give the VA enough information about any records so that 
they could be requested from the agency or person who had 
them.  He was provided with authorization and consent forms 
(VA Form 21-4142) for the release to the VA of private 
medical records and requested to complete a form for each 
doctor or hospital where he was treated.  Thus, the veteran 
was notified that he should provide information (who treated 
him) and the RO would get the records.  In April 2001 and in 
March 2003, following the return the file to the Board after 
the Court's Orders, the veteran submitted statements 
indicating that he had no further evidence to submit.  The 
veteran has not identified any additional medical records 
that have not been obtained which are pertinent to his 
claims.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claims 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA and private treatment records.  The 
available service medical records have been obtained.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in May 1998 
and January 1999.

On appellate review, there are no areas in which further 
development is needed.  Although the September 2001 letter 
from the RO notified the veteran of the VA's duty to assist 
under the VCAA, he and his representative have not been 
notified of the provisions of the implementing regulations.  
The Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
The notice and development undertaken by the RO and the Board 
has fulfilled the requirements of the VCAA, and no beneficial 
purpose would be served by delaying a decision for the sole 
reason of notifying the veteran of the regulations.  As 
discussed above, all pertinent evidence has been obtained and 
the veteran has been afforded VA examinations.  He has also 
had the opportunity to testify.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II.  Service connection for a skin condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge from military service, if 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The veteran asserts that he has a skin condition, including 
chloracne, that is related to exposure to herbicide agents 
during his Vietnam service.  A claimant who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).

The "Vietnam era" for these purposes is the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  38 U.S.C.A. § 1116(a)(1) (West 2002).  An "herbicide 
agent" is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i)(2002).

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e). They are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trac hea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing 's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(2002).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002).

The appellant's Department of Defense (DD) Forms 214 (Report 
of Transfer or Discharge) indicated that he served in the 
Army as an armor crewman and as a chemical equipment 
repairman.  It was reported that he received the Vietnam 
Campaign and Service Medals, signifying his service in 
Vietnam.  Thus, the veteran had qualifying Vietnam service, 
and it is presumed that he was exposed to an herbicide agent 
during that service.  If the evidence indicates that he has a 
disease listed at 38 C.F.R. § 3.309(e), then that disease can 
be presumptively service connected.

The available service medical records do not show any 
complaints, findings or diagnoses of a skin disorder during 
service.  The Board notes that attempts to obtain the 
veteran's final service discharge examination report were 
unsuccessful and that record is not available.

The veteran was hospitalized at a VA hospital in July 1971 
with a five-week history of a mass on the right side of his 
neck.  Physical examination revealed a 4x4 cm mass just below 
the right submandibular area.  The impression was branchial 
cleft cyst, which was excised during hospitalization.  The 
postoperative course was uneventful.

On VA examination in July 1973, the veteran complained of 
soreness in his neck and chest and of headaches.  It was 
noted on skin examination that the veteran had tattoos over 
both upper extremities.  His head, face, and neck were 
normal.  The diagnoses included branchial cleft cyst 
excision, right, with subjective residual pain.

On VA examination in August 1982, skin examination revealed 
numerous macular lesions, which were noted to be consistent 
with freckles.  The diagnoses included status post surgical 
removal of a right branchial cyst.

On VA examination in June 1989, the veteran's skin was noted 
to be normal, as were his head, face, and neck.

The record includes numerous VA hospital and outpatient 
records dated from July 1971 to June 2001.  An April 1993 
report of Agent Orange examination shows that the veteran 
reported red spots on his skin frequently.  It was indicated 
that examination revealed a surgical scar from cyst removal 
on the right.  No other skin condition was indicated and 
there was no diagnosis of a skin condition noted.  An October 
1995 outpatient record shows that the veteran's skin was 
described as easily sunburned with multiple freckles but no 
other lesions.  There is no other medical evidence showing 
treatment for any skin condition.

The veteran testified at a personal hearing at the RO in 
February 1996 that he was in an area of heavy vegetation 
while in Vietnam; that he first noticed a skin problem on his 
head, neck, and chest while on active duty; and that he 
continued to have skin problems after service discharge.

On VA examination for skin diseases, in May 1998, the veteran 
gave a history of an intermittent rash on his head and chest 
that began in service and of a cyst removed from his neck in 
1971.  There was no current treatment and no symptomatology, 
such as itching and pain.  Physical examination revealed 
diffuse lentigines on the back, chest, and upper extremities; 
a domed shaped, 2 mm skin colored papule on the left neck; a 
5 mm soft skin colored papule, easily mobile, on the right 
neck; a hyperpigmented patch with scaly papules on the left 
leg; and a 2 mm skin colored soft papule in the right groin.  
There was no ulceration, exfoliation, or crusting.  The 
diagnoses were diffuse lentigines, left neck granulomatous 
reaction, right neck epidermal cyst versus dermal Nevis, and 
right groin dermal Nevis.  The examiner noted that there was 
no evidence of chloracne on examination.

After a full review of the record, including the contentions 
and testimony of the veteran, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a skin condition.  The appellant does 
not have a skin disease listed at 38 C.F.R. § 3.309(e).  As 
noted above, the evidence of record includes various VA 
examinations and several clinical records discussing the 
types of skin conditions of the veteran.  The most recent VA 
skin examination in May 1998 found freckles and papules of 
the left and right neck, left leg and groin; it was 
specifically noted that the veteran did not have chloracne.  
None of these records show a disease listed at 38 C.F.R. § 
3.309(e), and service connection based on herbicide exposure 
may not be presumed.

There is no competent medical evidence showing that the 
veteran has a skin condition was that incurred during active 
service.  The available service medical records do not show 
any evidence of skin complaints or findings either in the 
service medical records on file or soon after final service 
discharge in December 1967.  In fact, the initial post-
service notation of skin disability was not until the veteran 
was hospitalized in July 1971 with a five-week history of a 
branchial cleft cyst.  Moreover, the only skin findings on VA 
examinations from 1973 to 1989 were tattoos and freckles.  
The most recent VA skin examination in May 1998 found 
freckles and papules of the left and right neck, left leg and 
groin.  There is no medical opinion linking a skin disorder 
to the veteran's active service.  

It has been argued that that there has not been substantial 
compliance with the Board's June 1997 Remand directive that 
the veteran be afforded an examination by a Board-certified 
dermatologist.  Pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon a veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  The May 1998 skin examination was 
conducted by a medical doctor who reported adequate findings 
and diagnoses pertaining to the claimed skin disorder as part 
of that examination.  The Board finds that that there has 
been substantial compliance with the Board's remand directive 
of June 1997 and there is no possible benefit to delaying 
adjudication of the case in order to provide an additional VA 
skin examination of the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

There is simply no medical evidence supporting the veteran's 
contentions that he has a current skin disability which had 
its onset during service or is due to Agent Orange exposure 
during service.  The only evidence of a nexus between the 
veteran's skin disability and his exposure to Agent Orange in 
service is limited to the veteran's own statements; however, 
as a layperson, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's claim for service connection for 
skin disability, to include chloracne, due to exposure to 
Agent Orange is denied.




III.  Entitlement to compensation under 38 U.S.C.A. § 1151

The veteran submitted his claim in September 1993.  He 
asserts that he has additional disability as a result of 
treatment at the VA Medical Center (VAMC) in Lexington, 
Kentucky in 1980 for a left tibial fracture.  He contends 
that the left ankle was improperly casted and that the 
fractured bone did not properly heal.  He asserts that due to 
improper and delay care, a left below the knee amputation was 
required in 1989.  

The statute under which the veteran has claimed benefits has 
been subsequently amended.  See 38 U.S.C.A. § 1151 (West 
2002).  However, it is not applicable to claims, such as the 
veteran's, filed prior to its effective date of October 1, 
1997.  See VAOPGCPREC 40-97.  Regulations governing claims 
under the previous version of section 1151 are still codified 
at 38 C.F.R. § 3.358, however, and citation will be to the 
current Code of Federal Regulations for that section.

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2002).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1) (2002).  
As applied to medical and surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (2002).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training or hospitalization, etc. was 
authorized.  38 C.F.R. § 3.358(b)(2) (2002).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002).

A November 1980 VA hospital summary shows that the veteran 
was admitted after suffering an open left tibial fracture 
after falling from a moving car.  At the time of admission, 
the veteran was noted to have good dorsalis pedis and 
posterior tibial pulses, as well as intact sensation, in the 
left foot.  It was noted that he had a comminuted distal and 
open distal tibial fracture on the left.  He underwent 
irrigation and debridement of the wound and reduction of the 
fracture.  His wound was left open with dressing changes 4 
times daily.  He was given IV antibiotics and oral 
antibiotics during this time.  It was noted that the wound 
subsequently cleared and granulated nicely.  He was retaken 
to the operating room later in his hospitalization, because 
of the mal-alignment of the fracture, and underwent closed 
reduction of the fracture and placement in a long leg cast.  
Postoperative X-rays showed satisfactory alignment.  It was 
noted that his cast was windowed on the medial side to allow 
space for dressing changes.  The discharge diagnosis was left 
distal tibial fracture.

A November 1980 report of clinical follow-up shows that there 
was fair granulation tissue with some necrotic debris present 
in the left ankle; the impression was wound debrided.  VA 
outpatient records for March 1981 reveal that the surgical 
wound was closed and there was moderate swelling.  The 
impression was that the veteran was doing alright.  A May 
1981 entry indicated that X-rays of the left ankle showed 
that the ankle had healed.  The impression was intraarticular 
fracture with slow progress.  A July 1981 orthopedic clinic 
note reveals complaints of chronic pain in the left ankle, 
especially in the morning.  Examination showed a well-healed 
wound.  The impression was status-post open interarticular 
ankle fracture.  An October 1981 orthopedic clinic note 
included impressions of probable sympathetic dystrophy, 
questionable traumatic degenerative joint disease of the 
ankle, and possible nerve impingement at the level of the 
scar or nerve interruption.

The veteran was hospitalized at a VA hospital in October 1981 
with complaints of medial and lateral pain in the left foot 
with weight bearing and of pain at the metatarsal surface.  
On physical examination, there was a depressed scar by the 
medial malleolus; there was no detectable motion at the 
fracture site.  X-rays revealed probable healed fracture.  
The veteran underwent exploration and revision of the scar, 
lysis of adhesions, release of the flexor hallucis longus 
from the scar tissue, and nerve exploration.  The nerve was 
explored and found to be free of adhesions.  Postoperatively, 
the veteran did well and felt that his foot had improved. The 
discharge diagnosis was status post open fracture of the left 
ankle.

A February 1982 VA hospital summary shows that the veteran 
was admitted with complaints of left lower extremity pain.  
Tomograms of the left ankle showed incomplete union of the 
fracture.  The veteran was discharged with a diagnosis of 
status post open fracture of the left ankle, now with 
incomplete union.

On VA examination in August 1982, it was noted that there was 
obvious deformity of the left ankle with multiple surgical 
scars reflecting previous trauma.  There was mildly decreased 
sensation around the area of the scars and in the foot to 
light touch.  There was marked limitation of motion of the 
ankle.  X-rays of the left ankle showed some further healing 
of the fractures of the distal tibia and fibula since 
November 1981.  The diagnosis was status post compound 
fracture of the left ankle with residual deficits.

VA outpatient records from March 1983 to February 1984 show 
continued complaints of left ankle disability, to include a 
May 1983 diagnosis of reflex 


sympathetic dystrophy, rule out nerve entrapment neuropathy.  
A June 1983 Rehabilitation Medicine Consultation Report shows 
that electro diagnostic studies were suggestive of a mild 
compromise of the left tibial nerve proximal to the division 
of the tibial nerve into the medial and lateral plantar 
branches but distal to the superior border of the malleolus 
and mild or early sensory peripheral neuropathy.

The veteran underwent in situ fusion of the left ankle at a 
VA hospital in December 1987; the discharge diagnosis was 
post-traumatic arthritis of the left ankle.  It was indicated 
that postoperatively the left ankle was placed in a splint 
and elevated for 4 days.  He was then referred to the 
physical therapy department, where progressive ambulation, 
non-weight bearing, on the left lower extremity was 
demonstrated without complication or difficulty.  He was 
discharged to home to be followed in the orthopedic clinic.

A February 1989 VA hospital summary shows that the veteran 
was admitted for diagnostic studies to evaluate his non-union 
of the left ankle.  It was indicated that, prior to 
evaluation of the non-union and obtaining any studies, the 
veteran made it known that he was to undergo a left below the 
knee amputation.  It was indicated that he was seen by the 
prosthetist and physical therapist, as well as the nurse 
clinician, to make sure that his desires were truly to have a 
below the knee amputation.  It was indicated that after 
meeting with all those people, he again felt that amputation 
was what he wanted rather than repeat attempt at arthrodesis.  
He was discharged to home for several weeks in order to allow 
time to think about the intended plan prior to the procedure.  

March 1989 VA hospital records shows that the veteran 
underwent a left below the knee amputation.  His 
postoperative course was described as generally uneventful.  
Those records include a March 1989 preoperative staff note 
shows that the procedure was discussed with the veteran and 
he agreed with the planned surgery.  


It was indicated that the risks and complications were 
discussed with the veteran.  It was noted by the physician 
that since the veteran had not ambulated for the previous 8 
years due to severe pain, it was felt that the amputation 
would give the best chance of restoring him to functional 
ambulation.  A March 1989 Mental Health Clinic Note shows 
that the veteran and his wife discussed his history of left 
ankle pain and proposed amputation.  The records also contain 
a Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, dated March 
3, 1989, which shows that the procedure to be performed was 
left amputation below the knee.  The veteran signed the form, 
indicating that he understood the nature of the proposed 
procedure, attendant risks involved and expected results as 
described and requested that such procedure be performed. 

On VA examination in June 1989, the pertinent diagnosis was 
absence of left lower extremity due to amputation, done 
because of intractable pain, following left ankle fracture 
and numerous operative procedures, with persistent ache in 
the stump but no current sharp pain.  It was noted that the 
stump had not healed yet.

The veteran was hospitalized at a VA hospital in September 
1989 with a painful stump, wound breakdown, and difficulty 
using his prosthesis.  He underwent revision of his left 
below the knee amputation.  The final diagnosis was painful 
left below the knee amputation with wound difficulty.

The veteran testified at his February 1996 RO hearing that VA 
did not thoroughly cut his ankle in November 1980, that the 
ankle never healed properly, and that he would not have had 
to get a left below the knee amputation if the surgery had 
been performed properly by VA in November 1980.  He testified 
that he was told that by VA doctors that the fusion failed 
the first time because a pin was broken and the ankle was 
worn out.  He indicated that he brought up the amputation 
because of the inability to walk on that leg.  He testified 
that following the amputation, he had to have additional 
surgery to revise the stump.  



On VA special orthopedic examination of the left lower 
extremity in January 1999, which included review of the 
claims file, the examiner initially provided a chronological 
history of the veteran's left lower extremity disability.  
The examiner indicated that review of the medical records 
shows that the veteran sustained an open, infected fracture 
of his distal tibia involving the ankle joint in 1980.  It 
was treated by open reduction of the fracture, dressing 
changes for the wound, and IV and oral antibiotics for a long 
period of time to prevent infection.  Infection occurred and 
then went away with the antibiotic treatment.  The fracture 
subsequently healed, but traumatic arthritis formed in the 
ankle because of the type of fracture that the veteran 
sustained.  It was indicated that in 1987, fusion was tried 
to eliminate the veteran's chronic ankle pain; but fusion did 
not stop the pain and the veteran underwent below the knee 
amputation.  The examiner then concluded that the veteran had 
sustained an open, infected fracture of the distal tibia at 
the time of the accident in November 1980 and that VA 
treatment in 1980 and 1981 was appropriate and necessary.

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  The veteran contends that there is a relationship 
between the VA treatment for a fracture of the left tibia in 
1980 and his below the knee amputation in March 1989.  The 
law and regulations pertaining to § 1151 claims have been set 
forth above.  In order for benefits to be granted, there must 
be additional disability resulting from VA medical treatment.  
Specific to this case, since the additional disability 
alleged is the below-the-knee amputation, there must be a 
causal connection between the VA treatment for the left leg 
fracture and the March 1989 amputation.  The determinative 
issue is whether additional disability resulted from the 
treatment for a left ankle fracture in 1980 and which 
resulted in a knee amputation in 1989.  



Here, the veteran has established that he has an additional 
disability.  His lower left leg was amputated in March 1989.  
It is not in dispute that he received treatment at a VA 
facility beginning in 1980.  However, the medical evidence 
does not establish that the additional disability is the 
result of the VA treatment for the left leg fracture in 1980.  

The evidence shows that the veteran was suffered an open left 
tibial fracture in November 1980 and he received treatment 
for that injury at a VA facility.  The evidence shows 
initially he underwent debridement of the wound and was 
treated with antibiotics.  He also underwent closed reduction 
of the fracture and placement in a long leg cast.  Subsequent 
treatment records show that the veteran was treated for 
complaints of pain and it was indicted that there was 
incomplete union of the ankle and post-traumatic arthritis.  
He underwent a fusion of the left ankle in December 1987.  
The medical evidence indicates that the veteran opted for the 
amputation and that there were consultations with various 
health care providers to discuss this option prior to the 
surgery in March 1989.  The evidence shows that the veteran 
was advised of the nature and risks of the below the knee 
amputation in March 1989.  The medical evidence shows that 
the veteran tolerated the procedure, and there is no evidence 
of any post-operative complications.  There is no medical 
evidence indicting that the VA treatment caused the left 
ankle nonunion and post-traumatic arthritis which led to the 
amputation.  

The January 1999 VA opinion of the examiner was to the effect 
that VA treatment did not result in additional disability, 
including amputation.  The examiner concluded that the 
treatment for the open infected fracture of the distal tibia 
at the time of the accident in November 1980 and the 
subsequent treatment of left extremity was appropriate and 
necessary.  There is no competent medical evidence showing a 
nexus between VA treatment and additional left leg 
disability.  As such, there can be no entitlement under 38 
U.S.C.A. § 1151.



It has been argued that there has not been substantial 
compliance with the Board's June 1997 Remand directive that 
the veteran be afforded an examination by a Board-certified 
orthopedist.  As noted above, a remand by the Board confers 
upon a veteran or other claimant, as a matter of law, the 
right to compliance with the Board's remand order.  Moreover, 
the Board itself errs when it fails to ensure compliance with 
the terms of its remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The January 1999 orthopedic examination was 
conducted by a medical doctor.  The report contains the 
pertinent opinions of that doctor along with adequate 
findings and diagnoses pertaining to the left leg disability 
as part of that examination.  This examination report is in 
substantial compliance with the Board's June 1997 remand 
directive and there is no possible benefit to delaying 
adjudication of the case in order to provide an additional VA 
orthopedic examination of the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The evidence in support of his claim includes the veteran's 
own assertions that his current left leg disability is the 
result of VA treatment beginning in 1980 for the left ankle 
fracture.  His statements, however, are not probative 
evidence, a lay person cannot advance probative evidence of a 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds that the veteran is 
not entitled to compensation under 38 U.S.C.A. § 1151 for 
additional disability alleged as due to VA hospitalization 
and treatment in November 1980, for a left tibial fracture 
and subsequent VA treatment resulting in left below the knee 
amputation in March 1989.  The Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin disability, to 
include chloracne, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 alleged 
as due to VA hospitalization and treatment in November 1980, 
and subsequent VA treatment resulting in left below the knee 
amputation, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
	(CONTINUED ON NEXT PAGE)



?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


